Marshall, J.
(concurring specially) : For the following reasons I concur in the judgment denying a writ of mandamus :
The legislature has power to compel all railroads within the state to provide necessary stations for receiving and discharging passengers, and to compel such railroads to stop enough trains, interstate as well as iiitrastate, at such stations to ac*666commodate the traveling public; but when that has been done the legislature can not compel the railroads to do more.
The statute under consideration attempts to compel all railroads within the state crossing the state- line to provide station facilities and to stop all passenger trains within a reasonable distance of the state line; this without reference to the necessity or convenience of the public.
In this action it appears that the defendant has provided ample station facilities and train service for the accommodation of the public near the place named in the order of the public utilities commission.
Neither the legislature nor the public utilities commission has power to compel the defendant to stop its interstate trains, after it has amply provided for the necessities of the traveling public. It necessarily follows that the writ of mandamus should be denied.